


EXHIBIT 10.42

AMENDMENT NUMBER ONE

TO THE

NEW YORK STOCK EXCHANGE, INC.
ICP AWARD DEFERRAL PLAN

WHEREAS, New York Stock Exchange, Inc. (the “NYSE”) maintains New York Stock
Exchange, Inc. ICP Award Deferral Plan, effective as of December 1, 1997 (the
“Plan”);

 

WHEREAS, NYSE may amend the Plan by action of its board of directors (the
“Board”) or a person designated by the Board; and

 

WHEREAS, the undersigned has been duly authorized by the Board to amend the
Plan; and

 

WHEREAS, the undersigned deems it advisable to amend the Plan.

 

NOW, THEREFORE, pursuant to Section 10 of the Plan, the Plan is hereby amended,
as follows:

 


1.             PARAGRAPH 7 OF THE PLAN IS AMENDED IN ITS ENTIRETY TO READ AS
FOLLOWS:

 

“7.           PAYMENT OF DEFERRED BENEFITS

 


(A)           EXCEPT AS OTHERWISE PROVIDED IN SECTION 7(C) BELOW, A
PARTICIPANT’S DEFERRED BENEFITS SHALL BE PAID TO THE PARTICIPANT (OR, IN THE
EVENT OF THE PARTICIPANT’S DEATH, THE PARTICIPANT’S BENEFICIARY), AS SOON AS
PRACTICABLE AFTER THE PARTICIPANT INCURS A TERMINATION OF EMPLOYMENT.


(B)           UPON A PARTICIPANT’S ELECTION TO DEFER A PARTICULAR ICP AWARD
HEREUNDER, THE PARTICIPANT MAY DESIGNATE A BENEFICIARY FOR PURPOSES OF THIS
SECTION 7.


(C)           (A)          UPON A PARTICIPANT’S ELECTION TO DEFER A PARTICULAR
ICP AWARD, HE MAY MAKE AN ELECTION REGARDING THE DISTRIBUTION FORM IN WHICH TO
RECEIVE HIS DEFERRED BENEFITS PAID TO HIM (OR, IN THE EVENT OF THE PARTICIPANT’S
DEATH, THE PARTICIPANT’S BENEFICIARY) AND THE DISTRIBUTION TIME UPON WHICH TO
COMMENCE PAYMENT OF DEFERRED BENEFITS UNDER THE PLAN.  A PARTICIPANT MAY MAKE
THE FOREGOING ELECTIONS OR CHANGE HIS EXISTING ELECTIONS (OTHER THAN A CHANGE
REGARDING A SELECTED DATE OF DISTRIBUTION), ON A FORM PRESCRIBED BY AND FILED
WITH

--------------------------------------------------------------------------------


 


THE COMMITTEE, AT ANY TIME AT LEAST ONE (1) YEAR PRIOR TO HIS TERMINATION OF
EMPLOYMENT (OTHER THAN DUE TO THE PARTICIPANT’S DEATH).

(B)           NOTWITHSTANDING SECTION 7(C)(A) ABOVE, EACH SENIOR OFFICER WHO IS
(I) AN ELIGIBLE EMPLOYEE ON JUNE 1, 1999 OR (II) IS DESIGNATED AS AN ELIGIBLE
EMPLOYEE AFTER JUNE 1, 1999, SHALL BE ENTITLED TO MAKE OR CHANGE HIS ELECTION
REGARDING THE DISTRIBUTION FORM AND DISTRIBUTION TIME (OTHER THAN CHANGING A
EXISTING ELECTION OF A SELECTED DATE OF DISTRIBUTION WITH RESPECT TO DEFERRED
BENEFITS CREDITED TO THE PARTICIPANT’S ACCOUNT), PROVIDED THAT SUCH ELECTION IS
MADE AND FILED WITH THE COMMITTEE BY THE END OF THE THIRTY (30) DAY PERIOD
COMMENCING ON THE DATE THE SENIOR OFFICER FIRST BECOMES AN ELIGIBLE EMPLOYEE.


(D)           NOTWITHSTANDING ANY OTHER PROVISION TO THE CONTRARY, THE COMMITTEE
MAY REQUIRE, IN ITS SOLE DISCRETION, THAT (I) A PARTICIPANT’S ELECTIONS WITH
RESPECT TO THE DISTRIBUTION OF ALL OF HIS DEFERRED BENEFITS BE IDENTICAL AND
(II) A PARTICIPANT’S ELECTIONS WITH RESPECT TO THE DISTRIBUTION OF HIS DEFERRED
BENEFITS BE IDENTICAL TO ALL OR SOME OF HIS ELECTIONS WITH RESPECT TO THE
DISTRIBUTION OF BENEFITS UNDER ANY OTHER EMPLOYEE BENEFIT PLANS MAINTAINED BY
THE NYSE IN WHICH THE PARTICIPANT ALSO PARTICIPATES.


(E)           ALLOCATION OF EARNINGS ON DISTRIBUTIONS OF AMOUNTS ATTRIBUTABLE TO
DIFFERENT ICP AWARDS SHALL BE MADE IN ACCORDANCE WITH THE RULES ESTABLISHED BY
THE COMMITTEE.


(F)            FOR PURPOSES OF THIS SECTION, “DISTRIBUTION TIME” MEANS AS SOON
AS ADMINISTRATIVELY FEASIBLE FOLLOWING ONE OF THE FOLLOWING DATES:  (I) THE
PARTICIPANT’S TERMINATION OF EMPLOYMENT, (II) THE JANUARY 1 NEXT FOLLOWING THE
PARTICIPANT’S TERMINATION OF EMPLOYMENT, OR (III) THE PARTICIPANT’S SELECTED
DATE OF DISTRIBUTION.


(G)           FOR PURPOSES OF THIS SECTION, “DISTRIBUTION FORM” MEANS ONE OF THE
FOLLOWING FORMS OF DISTRIBUTION OF DEFERRED BENEFITS AVAILABLE UNDER THE PLAN:
 (I) A LUMP SUM; OR (II) IN A FIXED NUMBER OF MONTHLY INSTALLMENTS, OVER A
PERIOD OF UP TWENTY TO (20) YEARS (IN WHOLE YEARS), PROVIDED SUCH PERIOD DOES
NOT EXCEED THE LIFE EXPECTANCY OF THE BENEFICIARY.


(H)           FOR PURPOSES OF THIS SECTION, “SELECTED DATE OF DISTRIBUTION”
MEANS A DATE ELECTED BY THE PARTICIPANT WHICH IS NOT EARLIER THAN TWO (2) YEARS
FOLLOWING THE END OF THE PLAN YEAR TO WHICH SUCH DEFERRED BENEFIT RELATES AND NO
LATER THAN THE JANUARY 1 FOLLOWING HIS TERMINATION OF EMPLOYMENT. IN THE EVENT
THAT A PARTICIPANT INCURS A TERMINATION OF EMPLOYMENT PRIOR TO HIS SELECTED DATE
OF DISTRIBUTION, SUCH DEFERRED BENEFITS CREDITED TO HIS DEFERRED COMPENSATION
ACCOUNT SHALL BE PAID TO HIM AS SOON AS ADMINISTRATIVELY FEASIBLE FOLLOWING THE
PARTICIPANT’S TERMINATION OF EMPLOYMENT.  NOTWITHSTANDING SECTIONS 7(C)(A) OR 7
(C) (B) ABOVE, A PARTICIPANT’S ELECTION TO DEFER AN ICP AWARD TO A SELECTED DATE
OF DISTRIBUTION SHALL BE IRREVOCABLE AND MUST BE MADE ON A FORM PRESCRIBED BY
AND FILED WITH THE COMMITTEE.

 

-2-

--------------------------------------------------------------------------------


 


(I)            NOTWITHSTANDING ANY PROVISION OF THE PLAN TO BE CONTRARY, ANY
PAYMENT FROM THE PLAN TO A TRUST OR ESTATE WHICH IS THE BENEFICIARY OF A
PARTICIPANT SHALL BE MADE AS SOON AS ADMINISTRATIVELY FEASIBLE FOLLOWING THE
PARTICIPANT’S DEATH IN A LUMP SUM REGARDLESS OF THE PARTICIPANT’S ELECTION.”

IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed
this 28th day of May, 1999.

 

 

NEW YORK STOCK EXCHANGE, INC.

 

 

 

 

 

 

 

By:

/s/ Frank Z. Ashen

 

 

 

 

Title:

SVP, Human Resources

 

-3-

--------------------------------------------------------------------------------
